Citation Nr: 1717198	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for eczema, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty in the U S Marine Corps from January 1986 to
January 1990.  He also had service in the Army National Guard with various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
April 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York.

In September 2013, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued a decision which vacated the Board's denial of a disability rating in excess of 10 percent for a skin disorder on an extraschedular basis, and remanded the case to the Board for action consistent with its decision.  In April 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran and his wife testified before the undersigned at a March 2016 Video Conference hearing.  The hearing transcript is of record. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the Board finds a remand is again necessary, as the April 2016 remand instructions were not fully followed.  An additional VA examination as to the Veteran's skin disability was conducted in June 2016.  However, there is no indication that coordination with the Veteran was undertaken to attempt to conduct the examination during a flare-up.  In this regard, during his March 2016 Board hearing, the Veteran reported that although he has better control of his eczema with the medication, soap and ointment prescribed by his doctor, he still has severe flare-ups of the eczema once or twice a month, that occur more often between November and January.  The examination was conducted in June.  The Board remand directed that the Veteran should be given a VA skin disease examination, between November and January, if feasible.  There is no indication of an attempt to comply with this directive.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Given the intermittent nature of this condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active, unless there is sufficient information (i.e. from treatment records) to determine that this is not required.  The examiner must review the claims file and document all pertinent clinical findings.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be afforded a new VA skin disease examination to evaluate the current severity of his service-connected eczema.  Given the intermittent nature of this condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active (between November and January) or during a flare-up, unless there is sufficient information (i.e. from treatment records) to determine that this is not required.  

The examiner should review the claims file and note such review in the examination report.  All indicated studies should be performed. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disorder.  The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service-connected skin disorder.  The examiner should state whether the examination is being conducted during a flare-up.

With regard to the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118 , DC 7800).

Any scars that are deep or cause limitation of motion should be measured, and reported. 

The examiner should provide an opinion as to whether the Veteran's service-connected disability would markedly interfere with his ability to engage in gainful employment for which his education and occupational experience would otherwise qualify him.  In this regard, the examiner must consider and discuss evidence that the Veteran's eczema may have caused a hand sensitivity which affected his ability to work as a housekeeper.  The examiner should obtain and record a complete medical history from the Veteran relative to the combined effects of his service-connected eczema and other service-connected disabilities (residuals of right wrist fracture, tinnitus, residuals of right thumb fracture and bilateral hearing loss).  Social and industrial impairment should be discussed.

A rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

3.  After the requested examination report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  All areas of concern raised by the Court must be addressed.  If a report is deficient in any manner, it should be returned to the examiner. 

4.  The issue of entitlement to an increased initial evaluation for eczema must again be submitted to the Director, Compensation Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

5.  Readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for eczema, on an extraschedular basis.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

